Case 2:19-cv-00607-RAJ-DEM Document 56 Filed 05/21/20 Page 1 of 9 PageID# 341

                                                                                               FILED

                       IN THE UNITED STATES DISTRICT COURT                                   MAY 2 1 2020
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Norfolk Division
                                                                                       CLERK. U.S. DISTRICT COURT
                                                                                               NORFOLK. VA


GOODVILLE MUTUAL CASUALTY
COMPANY,

Plaintiff,

V.                                                             CIVIL ACTION NO. 2:19-cv-607


NICKY ELMO DOBY,
Administrator of the Estate of
JACKIE MARIE CASSIDY,Deceased,

MICHAEL CAREY,
Administrator of the Estate of
LEWARREN EDWIN BURRELL,Deceased,

MAXINE DUCK,

and


MAIN STREET AMERICA PROTECTION INSURANCE COMPANY,

Defendants.


                           MEMORANDUM OPINION AND ORDER


       Before the Court is Defendant Main Street America Protection Insurance Company's

("Main Street") Motion to Dismiss for lack ofsubject matter jurisdiction, pursuant to Federal Rule

of Civil Procedure 12(b)(1). ECF No. 51. Having reviewed the parties' filings in this case, the

Court finds that this matter is ripe forjudicial review. For the reasons set forth below, Main Street's

Motion to Dismiss is GRANTED IN PART AND DENIED IN PART.


                      L    FACTUAL AND PROCEDURAL HISTORY


       On May 12, 2019, Jackie Marie Cassidy ("Ms. Cassidy") and LeWarren Edwin Burrell

("Mr. Burrell") were involved in a fatal vehicle collision. ECF No. 39 at        13-16. The Estate of
Case 2:19-cv-00607-RAJ-DEM Document 56 Filed 05/21/20 Page 2 of 9 PageID# 342
Case 2:19-cv-00607-RAJ-DEM Document 56 Filed 05/21/20 Page 3 of 9 PageID# 343
Case 2:19-cv-00607-RAJ-DEM Document 56 Filed 05/21/20 Page 4 of 9 PageID# 344
Case 2:19-cv-00607-RAJ-DEM Document 56 Filed 05/21/20 Page 5 of 9 PageID# 345
Case 2:19-cv-00607-RAJ-DEM Document 56 Filed 05/21/20 Page 6 of 9 PageID# 346
Case 2:19-cv-00607-RAJ-DEM Document 56 Filed 05/21/20 Page 7 of 9 PageID# 347
Case 2:19-cv-00607-RAJ-DEM Document 56 Filed 05/21/20 Page 8 of 9 PageID# 348
Case 2:19-cv-00607-RAJ-DEM Document 56 Filed 05/21/20 Page 9 of 9 PageID# 349
